PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of			:

Youngsan Ko, et al.			:	              				    
	
Application No.  16/158,226		: 	ON PETITION
		
Filed:       October 11, 2018		:

Attorney Docket No. 162114/412299-02456	 

This is a decision on the “Petition under 37 CFR 1.182”, filed on May 19, 2022. The petition is also being treated as a petition under 37 CFR 1.181, to withdraw the holding of abandonment.

The petition under 37 CFR 1.182 is dismissed.

The petition under 37 CFR 1.181(a) is dismissed.

Applicant may file a request for reconsideration of this decision within two months of the mailing date of this decision. Extensions of time under 37 CFR 1.136(a) are not available.

This application became abandoned on April 7, 2022, for failure to pay the appeal forwarding fee within the period set forth in 37 CFR 41.45 after the filing of an appeal brief on August 17, 2021, and the mailing of the examiner’s answer on January 6, 2022.  A Notice of Abandonment was mailed on April 20, 2022, stating that the application is abandoned because “[a]ppellant prematurely paid [the] forwarding appeal fee, appeal dismissed, can be abandoned as no allowed claims.” 

The instant petition was filed on May 19, 2022. Petitioner states:

Applicant hereby petitions to revive the above-identified patent application (“the present application”). The abandonment of this application was an error on the part of the U.S. Patent and Trademark Office (“U.S.P.T.O.”) and at no fault of the Applicant. Applicant respectfully submits the following:

1) On April 20, 2022, the U.S.P.T.O. erroneously issued the accompanying Notice of Abandonment, identified as Exhibit A, because “Appellant prematurely paid forwarding appeal fee.”

As can be seen in the accompanying June 17, 2021, Electronic Acknowledgement Receipt, highlighted and identified as Exhibit B, a Notice of Appeal fee of $840 was paid in the present application on June 17, 2021, together with the filing of a Notice of Appeal. Further, as can be seen in the accompanying August 17, 2021, Electronic Acknowledgement Receipt, highlighted and identified as Exhibit C, an Appeal Forwarding Fee of $2360 was paid in the present application on August 17, 2021, together with the filing of an Appeal Brief.

After the filing of the Appeal Brief, an Examiner's Answer to Appeal Brief was mailed on January 6, 2022, which is identified as the accompanying Exhibit D. A Reply Brief was then filed in the present application on March 4, 2022, as evidenced by the accompanying March 4, 2022, Electronic Acknowledgement Receipt, identified as Exhibit E.

Accordingly, as evidenced by the accompanying Exhibits A to E, all required documents and fees have been submitted in the present application. Nonetheless, the U.S.P.T.O issued the accompanying Notice of Abandonment, identified as Exhibit A.

2) 37 CFR § 41.45, which governs the timing of the Appeal Forwarding Fee, does not preclude payment of the Appeal Forwarding Fee together with the filing of an Appeal Brief. Indeed, the U.S.P.T.O has not provided any support for the proposition that an application should be abandoned because “Appellant prematurely paid forwarding appeal fee.” Applicant believes that it is permissible to pay the Appeal Forwarding Fee together with the filing of an Appeal Brief, and therefore, Applicant believes that the accompanying Notice of Abandonment, identified as Exhibit A, was issued in error.

3) Applicant hereby petitions to revive the present application, to have the Notice of Abandonment withdrawn, and to have the petition fees filed herewith refunded.

Petition, filed May 19, 2022, pgs. 1-2

Consideration under 37 CFR 1.182

It is noted that 37 CFR 1.182, states:

§ 1.182 Questions not specifically provided for.

All situations not specifically provided for in the regulations of this part will be decided in accordance with the merits of each situation by or under the authority of the Director, subject to such other requirements as may be imposed, and such decision will be communicated to the interested parties in writing. Any petition seeking a decision under this section must be accompanied by the petition fee set forth in § 1.17(f)

The provisions of 37 CFR 1.182, permit applicant to file a petition for relief in situations not specifically provided for in Title 37, of the Code of Federal Regulations. It is noted that relief from the situation that is the subject of the instant petition, i.e., the alleged improper imposition of the holding of abandonment, is properly petitioned for under 37 CFR 1.181, as a petition to withdraw the holding of abandonment. See MPEP § 711.03(c). The petition under 37 CFR 1.182, is dismissed as the situation for which relief is requested is addressed by a petition to withdraw the holding of abandonment filed under 37 CFR 1.181. 
Applicant filed the petition under 37 CFR 1.182 and paid the fee under 37 CFR 1.17(f). The instant decision provides a decision on the merits of the petition under 37 CFR 1.182; therefore, it is not appropriate to refund the fee under 37 CFR 1.17(f) as such is a requirement of the petition under 37 CFR 1.182, on which a decision on the merits has been made. No refund of the fee under 37 CFR 1.17(f) is forthcoming.

Consideration under 37 CFR 1.181

Applicant requests withdrawal of the holding of abandonment maintaining the application was improperly abandoned because the appeal forwarding fee was paid on August 17, 2021, with the filing of the Appeal Brief. Applicant surmises that the Office has “no provided any support for the proposition that an application should be abandoned…” because the appeal forwarding fee was paid prematurely. Further, applicant asserts that it is permissible to pay the appeal forwarding fee with the filing of an Appeal Brief; applicant requests withdrawal of the holding of abandonment, accordingly.
  
Applicant’s argument has been considered, but is not persuasive.  It is noted that 37 CFR 41.45 states:

§ 41.45 Appeal forwarding fee. 
(a) Timing. Appellant in an application or ex parte reexamination proceeding must pay the fee set forth in § 41.20(b)(4) within the later of two months from the date of either the examiner's answer, or a decision refusing to grant a petition under § 1.181 of this chapter to designate a new ground of rejection in an examiner's answer. 

(b) Failure to pay appeal forwarding fee. On failure to pay the fee set forth in § 41.20(b)(4) within the period specified in paragraph (a) of this section, the appeal will stand dismissed. 

The provisions of 37 CFR 41.45(a) mandate that the appeal forwarding fee must be paid within the later of two months from the date of either the examiner’s answer or a decision refusing to grant a petition under 37 CFR 1.181 to designate a new ground of rejection in an examiner’s answer. Further, the provisions of 37 CFR 41.45(b) mandate that an appeal will stand dismissed if the appeal forwarding fee is not paid within the period prescribed by 37 CFR 41.45(a). It is noted that there is no equivocation in 37 CFR 41.45(a) regarding the period in which the appeal forwarding fee must be paid as the rule does not state that the appeal forwarding fee may be paid in this period, which may be interpreted to mean that the appeal forwarding fee could be paid at some other point after the filing of the Notice of Appeal. Rather, 37 CFR 41.45(a) expressly states that the appeal forwarding fee must be paid within the later of two months from the date of either the examiner’s answer or a decision refusing to grant a petition under 37 CFR 1.181 to designate a new ground of rejection in an examiner’s answer and, as per 37 CFR 41.45(b), if the appeal forwarding fee is not paid during the period set forth in 37 CFR 41.45(a), the appeal will stand dismissed.

A review of the application file record did not reveal that the applicant paid the appeal forwarding fee within the period prescribed by 37 CFR 41.45(a). The appeal was properly dismissed pursuant to 37 CFR 41.45(b) as the appeal forwarding fee was not paid within the period set forth in 37 CFR 41.45(a). The record does not reflect that any claims in the application were allowed; therefore, it was appropriate to hold the application abandoned. The petition under 37 CFR 1.181 is dismissed, accordingly.

Alternatively, petitioner may revive the application based on unintentional abandonment under 37 CFR 1.137(a). A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by the required reply (unless previously filed), the required petition fee under 37 CFR 1.17(m) of $2,100.00 (undiscounted), and a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.   

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Commissioner for Patents
			United States Patent and Trademark Office
			Box 1450
			Alexandria, VA 22313-1450
			
By facsimile:		(571) 273-8300
			Attn:	Office of Petitions

Or via Patent Center


Telephone inquiries concerning this decision should be directed to the undersigned (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET